Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 September 2021.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
4.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (United States Patent Publication No. US 2012/0156618 A1), hereinafter Takahashi.
6.	Regarding Claims 1-3 and 7-9, Takahashi teaches (Paragraph [0337]) a resist composition which generates an acid upon exposure and changes solubility thereof in a developing solution due to an action of the acid. Takahashi teaches (Paragraphs [0040-0041]) a resin component that changes solubility thereof in the developing solution by the action of the acid. Takahashi teaches (Claim 4) the  teaches (Claim 3) a structural unit containing a cyclic group in which —O—C(═O)— forms a part of a ring skeleton (excluding cyclic groups forming a cross-linked structure). Takahashi teaches (Claim 2) a structural unit derived from a compound represented by General Formula (a0-3) of the instant application. Takahashi teaches (Claim 2) the structural unit (a03) is a structural unit (a031) obtained from a compound represented by General Formula (a0-3-1) of the instant application, in which a polymerizable group at a W3 moiety of the instant application is converted into a main chain. Takahashi teaches (Claim 2) the structural unit is a structural unit represented by General Formula (a0-3-11) of the instant application. Takahashi teaches (Claim 5) Xaa of the instant application is a group that forms an aliphatic monocyclic group having 3 to 5 carbon atoms together with Yaa.

7.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama et al. (United States Patent Publication No. US 2016/0363860 A1), hereinafter Hirayama.
8.	Regarding Claims 1-9, Hirayama teaches (Abstract) a resist composition which generates an acid upon exposure and changes solubility thereof in a developing solution due to an action of the acid. Hirayama teaches (Abstract) a resin component that changes solubility thereof in the developing solution by the action of the acid. Hirayama teaches (Claim 1) the resin component has a structural unit derived from a compound represented by General Formula (a0-1) of the instant application. Hirayama teaches (Paragraphs [0110-0135]) a structural unit containing a cyclic group in which —O—C(═O)— forms a part of a ring skeleton (excluding cyclic groups forming a cross-linked structure). Hirayama teaches (Paragraphs [0136-0152]) a structural unit derived from a compound represented by General Formula (a0-3) of the instant application. Hirayama teaches (Paragraphs [0136-0152]) the structural unit (a03) is a structural unit (a031) obtained from a compound represented by General Formula (a0-3-1) of the instant application, in which a polymerizable group at a W3 moiety of the instant application is .

9.	Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (United States Patent Publication No. US 2008/0102403 A1), hereinafter Kim.
10.	Regarding Claims 1-2 and 7-9, Kim teaches (Paragraphs [0040-0041]) a resist composition which generates an acid upon exposure and changes solubility thereof in a developing solution due to an action of the acid. Kim teaches (Paragraphs [0040-0041]) a resin component that changes solubility thereof in the developing solution by the action of the acid. Kim teaches (Claim 4) the resin component has a structural unit derived from a compound represented by General Formula (a0-1) of the instant application. Kim teaches (Claim 3) a structural unit containing a cyclic group in which —O—C(═O)— forms a part of a ring skeleton (excluding cyclic groups forming a cross-linked structure). Kim teaches (Claim 4) the structural unit (a03) is a structural unit (a031) obtained from a compound represented by General Formula (a0-3-1), in which a polymerizable group at a W3 moiety is converted into a main chain. Kim teaches (Cliam 2) Xaa of the instant application is a group that forms an aliphatic monocyclic group having 3 to 5 carbon atoms together with Yaa of the instant application

Conclusion
RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/24/2022